Exhibit 99.3 News Release FOR IMMEDIATE RELEASE JUNE 17, 2013 CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, JUNE 17, 2013 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.0875 per share quarterly dividend that will be paid on July 31, 2013 to common shareholders of record on July 15, 2013.Chesapeake has approximately 666 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 4.50% 5% (2005B) 5.75% 5.75% (Series A) NYSE Symbol CHK Pr D N/A N/A N/A Date of Original Issue September 14, 2005 November 8, 2005 May 17, 2010 May 17, 2010 Registered CUSIP N/A N/A 144A CUSIP N/A RegS CUSIP N/A N/A U16450204 U16450113 Clean (no legends)CUSIP N/A N/A N/A Par Value per Share Shares Outstanding Liquidation Preference per Share Record Date September 3, 2013 August 1, 2013 August 1, 2013 August 1, 2013 Payment Date September 16, 2013 August 15, 2013 August 15, 2013 August 15, 2013 Amount per Share Chesapeake Energy Corporation (NYSE:CHK) is the second-largest producer of natural gas, a Top 15 producer of oil and natural gas liquids and the most active driller of new wells in the U.S. Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S. Chesapeake owns leading positions in the Eagle Ford, Utica, Granite Wash, Cleveland, Tonkawa, Mississippi Lime and Niobrara unconventional liquids plays and in the Marcellus, Haynesville/Bossier and Barnett unconventional natural gas shale plays. The company also owns substantial marketing and oilfield services businesses through its subsidiaries Chesapeake Energy Marketing, Inc. and Chesapeake Oilfield Operating, L.L.C. Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and news releases. INVESTOR CONTACTS: MEDIA CONTACT: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA (405) 767-4763 jeff.mobley@chk.com Gary T. Clark, CFA (405) 935-6741 gary.clark@chk.com Jim Gipson (405) 935-1310 jim.gipson@chk.com 6100 North Western Avenue P.O. Box 18496 Oklahoma City, OK 73154
